Citation Nr: 1226966	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  05-39 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for shortening of the left leg, claimed as secondary to the Veteran's service-connected left hip replacement. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1955 to December 1959 and from February 1960 to April 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In November 2007 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The Veteran's claim was previously before the Board in both March 2008 and July 2011 as part of claim for an increased rating evaluation for the Veteran's service-connected total left hip replacement.  In March 2008 the claim was remanded for further development and it was observed that the Veteran had asserted shortening of his left leg.  In the July 2011 determination the Board assigned a 70 percent disability evaluation for the Veteran's left hip replacement, effective from June 24, 2009.  The Board also recharacterized the issues on appeal to include entitlement to service connection for shortening of the left leg and remanded that issue for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The relevant evidence is in relative equipoise as to whether the Veteran has left leg shortening secondary to his service-connected left hip replacement.  


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has left leg shortening which is related to his service-connected left hip replacement.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he is entitled to service connection for shortening of his left leg, claimed as secondary to his service-connected left hip replacement.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board makes particular note that VA amended its regulations pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the October 10, 2006.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects). 

As a preliminary matter, the Board does note that the Veteran has been assigned a 100 percent rating for his service-connected left hip replacement effective from July 21, 2004, a 50 percent rating effective from September 1, 2005, and a 70 percent rating effective from June 24, 2009.  

The Veteran's primary contention is that his claimed left leg shortening has been either caused or aggravated by his service-connected left hip replacement.  The relevant evidence of record on this issue consists of VA treatment records, VA examination reports, and both written and oral statements from the Veteran and other individuals.  

The Veteran does not contend, and service treatment records do not indicate, that the Veteran had any manifestations of a shortened left leg in service.  Rather, the record indicates that the Veteran injured his left hip in service.  Entitlement to service connection for left hip osteoarthritis was granted in an August 1976 rating decision, with a 20 percent rating effective from April 13, 1976.  

Private treatment records indicate that the Veteran underwent a total left hip replacement in July 2004 after being diagnosed with severe degenerative arthritis.  Treatment records from October 2004 indicate that the Veteran's left leg was approximately one half inch shorter than the right and that the Veteran was provided with a shoe lift.  Records from February 2005 indicate that the Veteran's femoral length was 48.8 centimeters on the right and 46.9 centimeters on the left.  Tibial length was 38.75 centimeters on the right and 39.2 centimeters on the left.  The evaluating provider's impression was a shorter left lower extremity and possible left acetabular component loosening.  Records from April 2005 also indicate that the Veteran's left lower extremity was approximately one half inch shorter than his right due to subsidence of the femoral component.  Records from August 2005 and September 2005 indicate that the Veteran was in need of a 3/4 inch build up in his left shoe.  

In his March 2005 Notice of Disagreement (NOD) the Veteran stated that his prosthesis had slipped further down into the thighbone, resulting in his left leg being shorter than his right.  He reported that he was having orthopedic inserts made and would have to wear special orthopedic shoes, but that this would not fix his leg shortness.  

The Veteran was afforded a VA examination for his left hip in May 2007.  During that examination the Veteran reported that his left leg feels shorter than his right.  The examiner conducted a thorough physical examination and obtained radiographic imagery.  He noted that the Veteran's total left hip arthroplasty was in place, but that there was possible subsidence.  Specific findings regarding possible leg shortening were not provided.  

In November 2007 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran stated that approximately a month after his hip replacement surgery he slipped and fell, resulting in his putting a significant amount of weight on that joint.  He stated that this jarred the prosthesis and caused it to become shorter.  He indicated that a physician told him that the prosthesis had slipped.  He reported that since this injury the prosthesis has slipped even more, resulting in even greater shortening of his left leg.  The Veteran also stated that he has been prescribed shoe inserts to compensate for this shortening.  

In June 2009 the Veteran was afforded an additional VA examination.  During that examination the Veteran stated that after his hip replacement surgery he had a fall and either loosened or shortened his prosthesis.  The examiner noted that radiographic imagery from 2007 showed subsidence of the femoral component without obvious osteolysis or acetabular loosening.  He did not provide any information as to whether the Veteran's left leg is actually shorter than his right and did not indicate the degree of any such shortening.  

Accordingly, in September 2011, the Veteran was afforded another VA examination.  During that examination the Veteran reported that since his hip replacement surgery he feels that his left leg is getting shorter and shorter.  He stated that he must wear corrective shoes and that his left shoe needs to be built higher.  The examiner conducted a thorough physical examination, including measurement of both legs from the anterior superior iliac spine to the medial malleolus.  He noted that both legs were 37.5 inches long.  After reviewing radiographic imagery he also stated that the Veteran's left hip prosthesis had a stable appearance and that its alignment was acceptable.  He noted that there was no evidence of hardware failure or loosening.  The examiner determined that there was no evidence of shortening of the left leg and that measurement of both legs was equal.  

The Board notes that in McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim... even though the disability resolves prior to the Secretary's adjudication of the claim."  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has or had left leg shortening related to his service-connected left hip replacement.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that the claimed disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  Despite the presence of some ambiguous evidence in the claims file the Board finds that this standard has been met.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for left leg shortening is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102 (2011).

In making this determination, the Board is not attempting to make independent medical determinations; rather, it is weighing the evidence of record and making determinations as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  Moreover, any question as to current disability and whether any such disability warrants a particular rating is not resolved by this decision.  Rather, it is the sole determination of the Board that the Veteran's service-connection claim is granted. 

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for shortening of the left leg is granted, subject to the applicable laws and regulations governing the payment of monetary awards. 


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


